                   Case 2:20-cv-00424-RAJ Document 20 Filed 10/06/20 Page 1 of 3




 1                                                            The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   DEBORAH FRAME-WILSON, CHRISTIAN
     SABOL, SAMANTHIA RUSSELL, ARTHUR
11   SCHAREIN, LIONEL KEROS, NATHAN                  No. 2:20-cv-00424-RAJ
12   CHANEY, CHRIS GULLEY, SHERYL
     TAYLOR-HOLLY, ANTHONY COURTNEY,
13   DAVE WESTROPE, STACY DUTILL,                    PLAINTIFFS’ PRAECIPE RE: THEIR
     SARAH ARRINGTON, MARY ELLIOT,                   OPPOSITION (DKT. NO. 19) TO
14   HEATHER GEESEY, STEVE MORTILLARO,               AMAZON.COM, INC.’S MOTION TO
     CHAUNDA LEWIS, ADRIAN HENNEN,                   DISMISS
15
     GLENDA R. HILL, GAIL MURPHY,
16   PHYLLIS HUSTER, and GERRY                       NOTED FOR:
     KOCHENDORFER, on behalf of themselves           November 6, 2020
17   and all others similarly situated,

18                                     Plaintiffs,
19
              v.
20
     AMAZON.COM, INC., a Delaware corporation,
21
                                     Defendant.
22

23

24

25

26

27

28
     PLAINTIFFS’ PRAECIPE RE: THEIR OPPOSITION
     TO AMAZON.COM, INC.’S MOTION TO DISMISS
     Case No. 2:20-CV-00424-RAJ                                1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
     010888-11/1356133 V1                                                206.623.7292 206.623.0594 FAX
               Case 2:20-cv-00424-RAJ Document 20 Filed 10/06/20 Page 2 of 3




 1           Plaintiffs hereby submit this praecipe regarding their Opposition to Amazon.com, Inc.’s

 2   Motion to Dismiss (Dkt. No. 19). At page 3 lines 19-21 of their Opposition, Plaintiffs state: “On

 3   average, Amazon charges 15.9% of the retail price just to host the product on Amazon.com and

 4   as much as 40%, if its co-conspirator requests additional services to increase its products’

 5   visibility. ¶¶ 38, 80.” It should read: “Typically, Amazon charges 15% of the retail price just to

 6   host the product on Amazon.com and as much as 40%, if its co-conspirator requests additional

 7   services to increase its products’ visibility. ¶¶ 37, 80.”

 8           Thus, Plaintiffs ask respectfully that their Opposition be corrected at page 3 lines 19-21

 9   to read: Typically, Amazon charges 15% of the retail price just to host the product on

10   Amazon.com and as much as 40%, if its co-conspirator requests additional services to increase

11   its products’ visibility. ¶¶ 37, 80. A substitute memorandum correcting this error is submitted

12   herewith, and, pursuant to LCR 7(m), Plaintiffs respectfully ask that it be filed and considered in

13   lieu of the version that appears at Dkt. No. 19.

14           DATED: October 6, 2020                  Respectfully submitted,

15                                                   HAGENS BERMAN SOBOL SHAPIRO LLP

16                                                   By:     /s/Steve W. Berman
                                                             Steve W. Berman, WSBA #12536
17
                                                      By: /s/ Barbara A. Mahoney
18                                                           Barbara A. Mahoney, WSBA #31845
                                                     1301 Second Avenue, Suite 2000
19                                                   Seattle, WA 98101
                                                     Telephone: (206) 623-7292
20                                                   Facsimile: (206) 623-0594
                                                     steve@hbsslaw.com
21
                                                     barbaram@hbsslaw.com
22
                                                     KELLER ROHRBACK L.L.P.
23
                                                     By:     /s/ Derek W. Loeser
24                                                    Derek W. Loeser, WSBA No. 24274
                                                     1201 Third Avenue, Suite 3200
25                                                   Seattle, WA 98101-3052
                                                     Telephone: (206) 623-1900
26                                                   Facsimile: (206) 623-3384
                                                     E-mail: Dloeser@kellerrohrback.com
27
                                                     Attorneys for Plaintiffs and the Proposed Class
28
     PLAINTIFFS’ PRAECIPE RE: THEIR OPPOSITION
     TO AMAZON.COM, INC.’S MOTION TO DISMISS - 1
     Case No. 2:20-CV-00424-RAJ                                          1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
                                                                                   206.623.7292 206.623.0594 FAX
              Case 2:20-cv-00424-RAJ Document 20 Filed 10/06/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 6, 2020, a true and correct copy of the foregoing was

 3   filed electronically by CM/ECF, which caused notice to be sent to all counsel of record.

 4                                                /s/ Steve W. Berman
                                                   Steve W. Berman
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ PRAECIPE RE: THEIR OPPOSITION
     TO AMAZON.COM, INC.’S MOTION TO DISMISS - 2
     Case No. 2:20-CV-00424-RAJ                                         1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
                                                                                  206.623.7292 206.623.0594 FAX
